DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. First the Applicant notes that the Examiner conceded the art of McDaniel does not disclose a device comprising an illuminator or a filter. The Examiner respectfully disagrees and notes these elements are mapped to the art of McDaniel below. The only portion of the independent claims McDaniel is not relied on for is the processor/transceiver element. 
Next the Applicant argues that Bourke does not disclose the therapy device comprising the processors, but rather the processor is a whole separate entity not related to the therapy device itself. The Examiner again disagrees. Looking to Fig 3 and Par. 0358 of Bourke, it is disclosed that the figure as a whole depicts the therapy device. This therapy device has a computer element (which comprises the processor) physically connected to the light/energy portion of the therapy device. These parts as a whole make up the therapy device. Further, the way the claim is currently written, it is only required that there is a therapeutic device which as a whole comprises an illumination/filter portion and a processors/transceiver portion (which is covered by the combined teachings). Regarding combining these references, it would be obvious to add a processor/transceiver element of Bourke to the art of McDaniel in order to allow for easier control of the therapy device. 
The Applicant next argues that he art of McDaniel does not disclose a filter and only disclose filtering the light. The Examiner notes that if the light is filtered, it is implied that this is being done by a filter. The rejections still stand.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 10-12, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel (US 20030023283 A1) in view of Bourke (US 20170239489 A1).
	In regards to claim 1, McDaniel discloses a therapeutic device (Abstract), comprising: 
at least one of: 
an illuminator configured to generate electromagnetic radiation (EMR) within a therapeutic range of wavelengths (Par 0042 discloses the use of electromagnetic radiation emitted via a light source); 
and a filter configured to filter EMR being emitted from an illuminator so that EMR within the therapeutic range of wavelengths is passed through the filter (Par 0015 discloses the EMR light is filtered); 
wherein the EMR within the therapeutic range of wavelengths has a wavelength that at least one of: 
stimulates opsin receptors located in keratinocytes and/or hair follicles so as to cause the
stimulated opsin receptors to grow hair; promotes hair follicle stem cell differentiation and/or proliferation; and reduces follicle inflammation (Par 0037 discloses targeting the hair follicle with the EMR so as to cause hair growth);
wherein the therapeutic device is configured to provide a therapy session for at least one of: treatment of alopecia; treatment of acne; and improve efficacy of a topological or oral composition being used to treat alopecia (Par. 0109 discloses treating alopecia).
	McDaniel does not disclose wherein the therapeutic device comprises a processor and a transceiver, the therapeutic device being in communication with a mobile electronic device.
	However, in the same field of endeavor, Bourke discloses a therapy device using electromagnetic radiation wherein the therapy device comprises a processor and a communication interface to transmit data to a mobile device (Figure 5 and Par. 0380) for the purpose of providing data communication through one or more networks to other data devices.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of McDaniel and modified them by having the therapy device comprises a processor and a communication interface to transmit data to a mobile device, as taught and suggested by Bourke, for the purpose of providing data communication through one or more networks to other data devices.
	In regards to claim 10, the combined teachings of McDaniel and Bourke as applied to claim 1 discloses the therapeutic device recited in claim 1, wherein the therapeutic range comprises EMR having a wavelength within a range from 400 nm to 495 nm and/or within the range from 630 nm to 670 nm (McDaniel: Par. 0042 discloses using a wavelength between 300-1600nm).
	In regards to claim 11, the combined teachings of McDaniel and Bourke as applied to claim 1 discloses the therapeutic device recited in claim 1, wherein the therapeutic device comprises a first illuminator configured to generate EMR having a wavelength within a range from 400 nm to 495 nm and a second illuminator configured to generate EMR having a wavelength within a range from 630 nm to 670 nm (McDaniel: Fig 3 shows the use of several different illuminators and Par. 0042 discloses using a wavelengths between 300-1600nm).
	In regards to claim 12, the combined teachings of McDaniel and Bourke as applied to claim 1 discloses the therapeutic device recited in claim 1, wherein the alopecia is androgenetic alopecia (Par. 0140 of McDaniel).
	In regards to claim 28, McDaniel discloses a therapeutic device (Abstract), comprising: 
an illuminator configured to generate electromagnetic radiation (EMR) (Par 0042 discloses the use of electromagnetic radiation emitted via a light source); 	
a filter configured to filter EMR being emitted from the illuminator so that EMR within a therapeutic range of wavelengths is passed through the filter (Par 0015 discloses the EMR light is filtered),
wherein the EMR within the therapeutic range of wavelengths has a wavelength that at least one of: stimulates opsin receptors located in keratinocytes and/or hair follicles so as to cause the stimulated opsin receptors to grow hair; promotes hair follicle stem cell differentiation and/or proliferation; and reduces follicle inflammation (Par 0037 discloses targeting the hair follicle with the EMR so as to cause hair growth);
wherein the therapeutic device is configured to provide a therapy session for at least one of: treatment of alopecia; treatment of acne; and improve efficacy of a topological or oral composition being used to treat alopecia (Par. 0109 discloses treating alopecia).
	McDaniel does not disclose wherein the therapeutic device comprises a processor and a transceiver, the therapeutic device being in communication with a mobile electronic device.
	However, in the same field of endeavor, Bourke discloses a therapy device using electromagnetic radiation wherein the therapy device comprises a processor and a communication interface to transmit data to a mobile device (Figure 5 and Par. 0380) for the purpose of providing data communication through one or more networks to other data devices.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of McDaniel and modified them by having the therapy device comprises a processor and a communication interface to transmit data to a mobile device, as taught and suggested by Bourke, for the purpose of providing data communication through one or more networks to other data devices.

3. 	Claims 2-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel (US 20030023283 A1) in view of Bourke (US 20170239489 A1) as applied to claim 1 and in further view of Hamid (US 20180015300 A1)
In regards to claim 2, the combined teachings of McDaniel and Bourke as applied to claim 1 discloses the therapeutic device recited in claim 1, except for the device further comprising application software configured to cause the therapeutic device to collect data related to the therapy session (Bourke discloses the use of software (see also Par. 0378-0380) that allows for data collection and the transmission of data to a mobile phone, however, Bourke does not disclose wherein this data is related to a therapy session).
However, in the same field of endeavor, Hamid discloses a light therapy device to promote hair growth wherein the device can collect data from the therapy session and transmit this data to a mobile phone (Par. 0007) for the purpose of allowing a variety of treatment regimens to be tested and for the best ones that produce optimal results to be identified.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of McDaniel and Bourke and modified them by having the therapy device collect data from the therapy session, as taught and suggested by Hamid, for the purpose of allowing a variety of treatment regimens to be tested and for the best ones that produce optimal results to be identified.
In regards to claim 3, the combined teachings of McDaniel, Bourke, and Hamid as applied to claim 2 discloses the therapeutic device recited in claim 2, wherein the application software transmits the data to the mobile electronic device (Bourke: Par. 0380 discloses transmitting data to the mobile device).
In regards to claim 5, the combined teachings of McDaniel, Bourke, and Hamid as applied to claim 2 discloses the therapeutic device recited in claim 3, wherein the application software causes the mobile electronic device to generate a user interface configured to provide a means for a user to control operational aspects of the therapeutic device via the mobile electronic device (Bourke: Par.0372 discloses a user interface that allows for the control of the device).
In regards to claim 6, the combined teachings of McDaniel, Bourke, and Hamid as applied to claim 2 discloses the therapeutic device recited in claim 5, wherein the operational aspects of the therapeutic device comprise EMR wavelength, EMR intensity, EMR pulse generation, EMR pulse width, EMR pulse frequency, EMR pulse, duration of the therapy session, and/or illumination power of the EMR generated during the therapy session (McDaniel: Par. 0043 discloses modifying parameters of the therapy session such as pulse duration and pulse energy).

4. 	Claims 4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel, Bourke, and Hamid as applied to claim 3 and in further view of Shapiro (US 20120283603 A1).
	In regards to claim 4, the combined teachings of McDaniel, Bourke, and Hamid as applied to claim 3 discloses the therapeutic device recited in claim 3, except for wherein the application software causes the mobile electronic device to provide diagnostic results of the therapy session.
	However, in the same field of endeavor, Shapiro discloses a therapeutic light source wherein there is a software that allows for diagnostic results from a therapy session to be uploaded (Par. 0083) for the purpose of allowing for detailed analysis.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of McDaniel and Bourke and modified them by having the application software causes the mobile electronic device to provide diagnostic results of the therapy session, as taught and suggested by Shapiro, for the purpose of allowing for detailed analysis.
	In regards to claim 7, the combined teachings of McDaniel, Bourke, Hamid, and Shapiro as applied to claim 4 discloses therapeutic device recited in claim 4, wherein the application software causes the therapeutic device and/or the mobile electronic device to transmit the data and/or the diagnostic results to a third-party computer (Shapiro: Par. 0083 discloses uploading the data to a remote location, i.e. a third party device for analysis).
	In regards to claim 8, the combined teachings of McDaniel, Bourke, Hamid, and Shapiro as applied to claim 7 discloses therapeutic device recited in claim 7, wherein a user of the third-party computer transmits recommendations to the mobile electronic device (Shapiro: Par. 0083 discloses there can be recommendations made once sent to the third-party device).
	In regards to claim 9, the combined teachings of McDaniel, Bourke, Hamid, and Shapiro as applied to claim 7 discloses therapeutic device recited in claim 7, wherein a user of the third-party computer controls operational aspects of the therapeutic device via the third-party computer (Shapiro: Par. 0108 discloses customizing the therapy).

5.	Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel (US 20030023283 A1) in view of Bourke (US 20170239489 A1) and in further view of Moyer (US 20160331993 A1).
	McDaniel discloses a therapeutic device (Abstract), comprising: 
an illuminator configured to generate electromagnetic radiation (EMR), the illuminator comprising a filter configured to filter EMR being emitted from the illuminator so that EMR within a therapeutic range of wavelengths is passed through the filter (Par 0042 discloses the use of electromagnetic radiation emitted via a light source and Par 0015 discloses the EMR light is filtered), 
wherein the EMR within the therapeutic range of wavelengths has a wavelength that at least one of: stimulates opsin receptors located in keratinocytes and/or hair follicles so as to cause the stimulated opsin receptors to grow hair; promotes hair follicle stem cell differentiation and/or proliferation; and reduces follicle inflammation (Par 0037 discloses targeting the hair follicle with the EMR so as to cause hair growth);
wherein the therapeutic device is configured to provide a therapy session for at least one of: treatment of alopecia; treatment of acne; and improve efficacy of a topological or oral composition being used to treat alopecia (Par. 0109 discloses treating alopecia).
	McDaniel does not disclose wherein the therapeutic device comprises a processor and a transceiver, the therapeutic device being in communication with a mobile electronic device.
	However, in the same field of endeavor, Bourke discloses a therapy device using electromagnetic radiation wherein the therapy device comprises a processor and a communication interface to transmit data to a mobile device (Figure 5 and Par. 0380) for the purpose of providing data communication through one or more networks to other data devices.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of McDaniel and modified them by having the therapy device comprises a processor and a communication interface to transmit data to a mobile device, as taught and suggested by Bourke, for the purpose of providing data communication through one or more networks to other data devices.
The combined teachings of McDaniel and Bourke does not disclose wherein the illuminator is configured to be an attachment to a mobile electronic device. However, solving the same problem, Moyer discloses an LED based skin treatment device designed to be physically or wirelessly attached to a mobile phone or tablet (Abstract and Figure 1), for the purpose of allowing for portable/convenient light therapy.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of McDaniel and Bourke and modified them by having the illuminator attachable to a mobile device, as taught and suggested by Moyer, for the purpose of allowing for portable/convenient light therapy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792